Citation Nr: 0736130	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-38 222A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The appellant had active duty service from March 1965 to 
January 1969 and from September 1974 to September 1977.  He 
served in the Republic of Vietnam from September 1966 to 
August 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In May 2005, the veteran's claims file was transferred from 
the RO in Seattle, Washington to the RO in St. Petersburg, 
Florida.

The Board notes that in an April 2007 letter, the veteran 
withdrew his original May 2004 request for an appeals hearing 
at the RO.  There is no further indication that the veteran 
or his representative requested that the hearing be 
rescheduled, thus, the Board deems the veteran's request for 
a hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 (2007).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  

The duty to assist includes verifying in-service stressor(s) 
when necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2007).

Since the veteran's service-personnel records fails to 
indicate that he engaged in combat with the enemy, his lay 
testimony or statements alone are not enough to establish the 
occurrence of the alleged stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor(s).  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2005); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  The corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The veteran underwent a VA PTSD examination in September 2002 
and was diagnosed with PTSD based on his reported in-service 
stressors.  At the examination, the veteran reported having 
served aboard YFR 890 carrying supplies and ammunition up and 
down rivers, including MeKong river, in Saigon, Republic of 
Vietnam.  He recalled that the YFR 890 was under enemy fire 
at times and on one occasion an enemy boarded the YFR 890.  
The veteran also reported being attacked by a bomb where a 
fellow soldier, J. H., was killed.  The Board notes that the 
AOJ attempted to verify the veteran's stressor regarding J. 
H., but found no recorded death for J. H. between 1965 and 
1969.  Thus, the only stressor that remains verifiable is the 
veteran's service aboard YFR 890.  On remand, the AOJ should 
request that the veteran provide specific details of the 
claimed stressful events concerning his service aboard YFR 
890, to include dates, places, duty assignments, and names 
and other identifying information concerning the individuals 
involved.  

Service records show that, between September 1966 and August 
1967, the veteran participated in Navel support activity in 
Saigon, Republic of Vietnam.  His military occupational 
specialty (MOS) at the time was stock clerk.  The veteran 
also provided photographs showing a supply vessel with 
accompanying patrol boats.  However, it appears that the AOJ 
has never sought confirmation of the veteran's claimed 
stressor from the U.S. Army and Joint Services Records 
Research Center (JSRRC).  On remand, the AOJ should ask the 
JSRRC to provide any available information, which might 
corroborate the veteran's alleged in-service stressors.  In 
particular, the AOJ should attempt to verify whether, the YFR 
890 delivered supplies up and down the river in Saigon during 
any period of time between September 1966 and August 1967.  
Further, the AOJ should attempt to verify whether the YFR 890 
underwent enemy fire.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the veteran to 
provide an additional stressor statement 
containing as much details as possible, 
to include dates, places, descriptions of 
the events, his service units, duty 
assignments, and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and inform him that failure to 
respond may result in adverse action to 
his claim.  The veteran should be allowed 
reasonable time to respond.  Information 
received should be associated with the 
claims file.

2.  The AOJ should prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information, which 
might corroborate the veteran's alleged 
in-service stressors.  The veteran served 
on active duty with the U.S. Navy from 
March 1965 to January 1969.  He provided 
Naval support activity between September 
1966 and August 1967 in Saigon, Republic 
of Vietnam.  In particular the veteran 
maintains that, he served aboard the YFR 
890 delivering supplies up and down the 
river in Saigon and that the YFR 890 
underwent enemy fire.  The AOJ must 
provide the JSRRC with copies of any of 
the veteran's service personnel records, 
showing service dates, duties, and units 
of assignment, and stressor statements.

3.  After items 1 and 2 are completed, 
the AOJ should prepare a report detailing 
the nature of any in-service stressors 
that was established by the record.  If 
none was verified, the report will so 
state.  This report is then to be added 
to the claims file.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for entitlement to service 
connection for PTSD.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  
The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



